              Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 1 of 63




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE 1,
                                                                                    Docket No.:
                                               Plaintiff,

                   -against-
                                                                                    COMPLAINT
AR, MICHAEL S. RUSSELL, ANDREA T. RUSSELL,
MJN, ROBERT G. NOVITSKY, ALICIA M. NOVITSKY
a/k/a ALICIA JEAN, TJH, TIMOTHY J. HAY, SHANNON
M. HAY, BA, LOUIS B. APPLEBAUM, and JULIE D.
APPLEBAUM,                                                                          Plaintiff Demands a
                                                                                    Trial by Jury
                                             Defendants.
------------------------------------------------------------------------X

         Plaintiff, JANE DOE, by and through her attorneys, THE RUSSELL FRIEDMAN LAW

GROUP, LLP, complaining of Defendants, AR, MICHAEL S. RUSSELL, ANDREA T.

RUSSELL, MJN, ROBERT G. NOVISTKY, ALICIA M. NOVITSKY a/k/a ALICIA JEAN,

TJH, TIMOTHY J. HAY, SHANNON M. HAY, BA, LOUIS B. APPLEBAUM, and JULIE D.

APPLEBAUM (collectively, “Defendants”) alleges as follows:

                                             NATURE OF ACTION

         1.        This is an action to recover damages by Plaintiff, JANE DOE, against

Defendants, AR, MICHAEL S. RUSSELL, ANDREA T. RUSSELL, MJN, ROBERT G.

NOVISTKY, ALICIA M. NOVITSKY a/k/a ALICIA JEAN, TJH, TIMOTHY J. HAY,

SHANNON M. HAY, BA, LOUIS B. APPLEBAUM, and JULIE D. APPLEBAUM, for

physical, mental, and financial injuries suffered as a result of sexual assault and rape of Plaintiff

by Defendants.


1
 Plaintiff respectfully requests that this Court allow Plaintiff’s name as “Jane Doe” throughout the Complaint based
on the fact that this matter is of a sensitive nature and Plaintiff was a minor at the time of the alleged incident.
Should this Court require Plaintiff’s full name, Plaintiff respectfully requests that this Court allow Plaintiff to file the
full, unabbreviated Complaint under seal.


                                                             1                                           CA/D237106/FL3046
                Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 2 of 63




           2.       This action is brought under the auspices of New York’s Child Victims Act. 2 It

concerns the repeated acts of sexual abuse, including rape, harassment, and violence, that were

committed in 2014 against Plaintiff by Defendants AR, MJN, TJH, and BA.

           3.       The abusive and violent sexual acts alleged herein were committed against a

young girl who was only a freshman at high school.

                                              JURISDICTION

           4.       Jurisdiction in this matter is invoked in accordance with 28 U.S.C. § 1331 and 28

U.S.C. § 1367. Plaintiff further invokes the supplemental jurisdiction of the Court to hear and

decide claims arising out of the pendant state claims, including New York’s Child Victims Act 3,

pursuant to 28 U.S.C. § 1376(a).

                                                    VENUE

           5.       Venue is proper in the Western District of New York pursuant to 28 U.S.C. §

1391(b)(2) as all of the events and omissions giving rise to Plaintiff’s claims occurred within the

County of Ontario.

                                               THE PARTIES

           6.       Plaintiff, JANE DOE (hereinafter, “Plaintiff”), resides in the County of Arlington,

State of Virginia.

           7.       Upon information and belief, at all times hereinafter mentioned, Defendant AR

has and still resides in the County of Ontario, State of New York.

           8.       Upon information and belief, at all times hereinafter mentioned, Defendant

MICHAEL S. RUSSELL, is a parent and/or guardian of Defendant AR and has and still resides

in the County of Ontario, State of New York.


2
    See Rule 214-g of New York Rules of Civil Practice Law & Rules (“CPLR”).
3
    See Rule 214-g of New York Rules of Civil Practice Law & Rules (“CPLR”).


                                                        2                               CA/D237106/FL3046
            Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 3 of 63




       9.       Upon information and belief, at all times hereinafter mentioned, Defendant

ANDREA T. RUSSELL, is a parent and/or guardian of Defendant AR and has and still resides in

the County of Ontario, State of New York.

       10.      Upon information and belief, at all times hereinafter mentioned, Defendant, MJN,

has and still resides in the County of Ontario, State of New York.

       11.      Upon information and belief, at all times hereinafter mentioned, Defendant

ROBERT G. NOVITSKY, is a parent and/or guardian of Defendant MJN and has and still

resides in the County of Ontario, State of New York.

       12.      Upon information and belief, at all times hereinafter mentioned, Defendant

ALICIA M. NOVITSKY a/k/a ALICIA JEAN (hereinafter, “ALICIA M. NOVITSKY”), is a

parent and/or guardian of Defendant MJN and has and still resides in the County of Ontario,

State of New York.

       13.      Upon information and belief, at all times hereinafter mentioned, Defendant, TJH,

has and still resides in the County of Ontario, State of New York.

       14.      Upon information and belief, at all times hereinafter mentioned, Defendant

TIMOTHY J. HAY, is a parent and/or guardian of Defendant TJH and has and still resides in the

County of Ontario, State of New York.

       15.      Upon information and belief, at all times hereinafter mentioned, Defendant

SHANNON M. HAY, is a parent and/or guardian of Defendant TJH and has and still resides in

the County of Ontario, State of New York.

       16.      Upon information and belief, at all times hereinafter mentioned, Defendant, BA,

has and still resides in the County of Ontario, State of New York.




                                                3                                CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 4 of 63




       17.     Upon information and belief, at all times hereinafter mentioned, Defendant

LOUIS B. APPLEBAUM, is a parent and/or guardian of Defendant BA and resided in the

County of Ontario, State of New York at the time of the occurrence of the subject allegations and

currently resides in the County of San Diego, State of California.

       18.     Upon information and belief, at all times hereinafter mentioned, Defendant JULIE

D. APPLEBAUM, is a parent and/or guardian of Defendant BA and resided in the County of

Ontario, State of New York at the time of the occurrence of the subject allegations and currently

resides in the County of San Diego, State of California.

                                 FACTUAL BACKGROUND

       19.     On or about August 24, 2014, Plaintiff resided in Farmington, New York.

       20.     Upon information and belief, at all times hereinafter mentioned, Plaintiff was

fourteen years old, and was about to start her Freshman year at Victor Senior High School.

       21.     Upon information and belief, at all times hereinafter mentioned, Defendants AR,

MJN, TJH, and BA were fellow Freshmen at Victor Senior High School.

       22.     Upon information and belief, at all times hereinafter mentioned, on or about

August 24, 2014, Plaintiff was invited to hang out at Defendant BA’s house.

       23.     Upon information and belief, Plaintiff accepted the invitation, and went to

Defendant BA’s house with her friend.

       24.     Upon information and belief, upon Plaintiff’s arrival at BA’s house, BA offered

Plaintiff alcoholic beverages.

       25.     Upon information and belief, upon Plaintiff’s arrival at BA’s house, BA served

Plaintiff alcoholic beverages.




                                                 4                                CA/D237106/FL3046
           Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 5 of 63




         26.   Upon information and belief, the alcoholic beverages provided by BA belonged to

LOUIS B. APPLEBAUM and JULIE D. APPLEBAUM, who were the parents/guardians of BA.

         27.   Upon information and belief, LOUIS B. APPLEBAUM and JULIE D.

APPLEBAUM were present in the house when BA offered drinks to Plaintiff.

         28.   Upon information and belief, LOUIS B. APPLEBAUM and JULIE D.

APPLEBAUM had a wine cellar in the basement of their house where LOUIS B. APPLEBAUM

and JULIE D. APPLEBAUM kept alcoholic beverages, which were readily available for

consumption and easily accessible to minors.

         29.   Upon information and belief, the aforementioned wine cellar was not locked, and

LOUIS B. APPLEBAUM and JULIE D. APPLEBAUM did not take any preventative measures

to ensure that BA or any other minors in the house could not access the alcoholic beverages.

         30.   Upon information and belief, BA frequently held parties with alcoholic beverages

at his house even before August 24, 2014, and LOUIS B. APPLEBAUM and JULIE D.

APPLEBAUM permitted said parties, rather than taking any preventative measures to ensure that

alcoholic beverages were not readily available to BA and any other minors who were in their

house.

         31.   Upon information and belief, shortly after Plaintiff’s arrival, BA asked Plaintiff

whether she wanted him to invite his friends, Defendants AR, MJN, and TJH, to his house to

hang out with them.

         32.   Upon information and belief, Plaintiff did not agree to invite Defendants AR,

MJN, and TJH, but over Plaintiff’s objection, BA ignored her and invited Defendants AR, MJN,

and TJH over to his house.




                                                5                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 6 of 63




       33.     Upon information and belief, August 24, 2014 was or close to AR’s birthday, and

Defendants AR, MJN, and TJH were already drinking alcoholic beverages at AR’s house prior to

getting invited to BA’s house.

       34.     Upon information and belief, the alcoholic drinks at AR’s house were furnished

by Defendants MICHAEL S. RUSSELL and ANDREA T. RUSSELL.

       35.     Upon information and belief, Defendants AR, MICHAEL J. NOVITSKIY, and

TJH were also provided drinks at their respective homes prior to arriving at BA’s house, by

Defendants MICHAEL S. RUSSELL, ANDREA T. RUSSELL, ROBERT G. NOVISTKY,

ALICIA M. NOVITSKY, TIMOTHY J. HAY, and SHANNON M. HAY.

       36.     Upon information and belief, while Plaintiff was hanging out and drinking with

Defendants AR, MJN, TJH, and BA, Plaintiff became severely intoxicated.

       37.     Upon information and belief, after seeing that Plaintiff was severely intoxicated,

Defendant AR escorted Plaintiff to the room located towards the back of the basement.

       38.     Upon information and belief, the back room was unfinished, with the sole

exception of a mattress on the floor.

       39.     Upon information and belief, after taking Plaintiff to the back room, Defendant

AR closed the door and started kissing Plaintiff, and proceeded to undress her.

       40.     Upon information and belief, Plaintiff told Defendant AR she wanted to go back

to her friend, but Defendant AR refused to let her go.

       41.     Upon information and belief, Defendant AR took off his pants and attempted to

force Plaintiff to perform oral sex on him.

       42.     Upon information and belief, when Defendant AR attempted to put his genitals in

Plaintiff’s mouth, Plaintiff ended up vomiting.




                                                  6                               CA/D237106/FL3046
           Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 7 of 63




       43.     Upon information and belief, Defendant AR left the room after Plaintiff vomited,

then came back with Defendants MJN, TJH, BA, and Plaintiff’s friend.

       44.     Upon information and belief, Plaintiff was still undressed when Defendants AR,

MJN, TJH, and BA came into the room.

       45.     Upon information and belief, Plaintiff’s friend helped Plaintiff clean up, and took

her to the bathroom so she could wash herself.

       46.     Upon information and belief, after seeing Plaintiff vomit, Defendants AR, MJN,

and TJH left BA’s house, stating that they were returning home.

       47.     Upon information and belief, however, after approximately fifteen to twenty

minutes, Defendants AR, MJN, and TJH returned to BA’s house.

       48.     Upon information and belief, upon their return, Defendants AR, MJN, and TJH

grabbed Plaintiff, who was still intoxicated, and carried her to the room that was towards the

back of the house in the basement containing the mattress.

       49.     Upon information and belief, after taking Plaintiff to the back room, Defendants

AR, MJN, and TJH began undressing Plaintiff against her will and without her permission.

       50.     Upon information and belief, Defendants AR, MJN, and TJH put Plaintiff on her

knees, stood around her, and proceeded to take off their pants.

       51.     Upon information and belief, Defendants AR, MJN, and TJH inserted their

genitals into Plaintiff’s mouth and forced her to perform oral sex against her will and without her

consent.

       52.     Upon information and belief, Defendants AR, MJN, and TJH touched Plaintiff’s

genitalia and breasts, against Plaintiff’s will and without Plaintiff’s consent.




                                                  7                                 CA/D237106/FL3046
          Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 8 of 63




       53.     Upon information and belief, Plaintiff resisted Defendants AR, MJN, and TJH’s

touching of her genitalia and breasts, and refused to have sex with them.

       54.     Upon information and belief, Plaintiff attempted to leave the room several times

and crawled to the door, but Defendants AR, MJN, and TJH grabbed her by the hips and dragged

her back into the room.

       55.     Upon information and belief, Defendant BA was outside the door guarding it, and

preventing Plaintiff’s friend from going into the room and rescuing Plaintiff.

       56.     Upon information and belief, Plaintiff heard her friend banging on the door to the

back room, but Plaintiff was unable to respond.

       57.     Upon information and belief, Defendants AR, MJN, and TJH were standing

between Plaintiff and the door to prevent her from escaping.

       58.     Upon information and belief, Defendants AR, MJN, and TJH continued to rape

Plaintiff orally against her will and without her consent, for approximately 20 minutes.

       59.     Upon information and belief, Defendants AR, MJN, and TJH took pictures of

Plaintiff being raped orally.

       60.     Upon information and belief, on more than one occasion, Plaintiff saw flashes as

she was being raped orally. When Plaintiff inquired as to what the flashes were, Defendants AR,

MJN, and TJH told her that it was just a flashlight.

       61.     Upon information and belief, Plaintiff lost consciousness during the rape and her

next memory is sitting on the couch in BA’s basement.

       62.     Upon information and belief, Plaintiff does not remember how she got to the

couch after she lost consciousness.




                                                  8                                CA/D237106/FL3046
            Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 9 of 63




          63.     Upon information and belief, BA undressed Plaintiff again and inserted his

fingers into Plaintiff’s genitalia for approximately one minute, against Plaintiff’s will and

without her consent.

          64.     Upon information and belief, Plaintiff was still in shock and could not move her

body to resist or stop BA from the unwanted touching of her genitalia.

          65.     Upon information and belief, after her ordeal, Plaintiff left BA’s house with her

friend.

          66.     Upon information and belief, Defendants AR, MJN, TJH, and BA showed the

pictures they took of Plaintiff to numerous students at Victor Senior High School.

          67.     Upon information and belief, during the next day following the rape, a male

classmate of Plaintiff approached Plaintiff during Freshmen orientation at Victor Senior High

School and asked “if [she] had fun with [AR], [MJN], and [TJH] last night” or a phrase with

similar effect.

          68.     Upon information and belief, there were numerous instances in which Victor

Senior High School students made reference to the August 2014 rape of Plaintiff. By way of

example, in or about December 2014, while Plaintiff was at her friend’s house, another student at

Victor Senior High School came up to Plaintiff and told her that he recognized her from the

photos, then made several jokes relating to the rape of Plaintiff.

          69.     Upon information and belief, in another heinous instance, in Spring 2015 while on

a class trip to Washington D.C., there were approximately eight male students sitting in the back

of the bus chanting “three dicks” at Plaintiff. One of the male students appeared to be

masturbating under a blanket in the seat next to Plaintiff and asked Plaintiff to “help him.” The




                                                  9                                  CA/D237106/FL3046
           Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 10 of 63




other male students around Plaintiff laughed. After exiting the bus, this male student ran up to

Plaintiff and slapped her, causing her male classmates to laugh.

          70.   Upon information and belief, Defendants AR, MJN, TJH, and BA conspired to

sexually assault and rape Plaintiff and to deprive Plaintiff of equal protections of the laws and/or

equal privileges and immunities under the laws solely based on their invidious discriminatory

animus towards Plaintiff’s gender.

          71.   Upon information and belief, Defendants AR, MJN, TJH, and BA acted in

furtherance of their conspiracy by carrying Plaintiff to the back room, undressing her, forcing her

to perform oral sex, and finally raping Plaintiff, all against Plaintiff’s will and without Plaintiff’s

consent.

          72.   Upon information and belief, Plaintiff was severely injured from the sexual

assault and battery from Defendants AR, MJN, TJH, and BA.

          73.   Upon information and belief, Defendants AR, MJN, TJH, and BA’s sexual assault

and battery on Plaintiff were motivated by invidious discriminatory animus towards Plaintiff’s

gender.

          74.   Upon information and belief, on or about August 24, 2014, Defendant AR was a

minor under the care of Defendants MICHAEL S. RUSSELL and ANDREA T. RUSSELL.

          75.   Upon information and belief, MICHAEL S. RUSSELL and ANDREA T.

RUSSELL had actual and constructive knowledge of Defendant AR’s dangerous propensity and

discriminatory animus towards females but failed to supervise and/or restrain Defendant AR

from conspiring to deprive Plaintiff of equal protection of the laws and/or equal privileges and

immunities under the laws and also from acting in furtherance of the conspiracy.




                                                  10                                   CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 11 of 63




       76.     Upon information and belief, on or about August 24, 2014, Defendant MJN was a

minor under the care of Defendants ROBERT G. NOVITSKY and ALICIA M. NOVITSKY.

       77.     Upon information and belief, ROBERT G. NOVITSKY and ALICIA M.

NOVITSKY had actual and constructive knowledge of Defendant MJN’s dangerous propensity

and discriminatory animus towards females but failed to supervise and/or restrain Defendant

MJN from conspiring to deprive Plaintiff of equal protection of the laws and/or equal privileges

and immunities under the laws and also from acting in furtherance of the conspiracy.

       78.     Upon information and belief, on or about August 24, 2014, Defendant TJH was a

minor under the care of Defendants TIMOTHY J. HAY and SHANNON M. HAY.

       79.     Upon information and belief, TIMOTHY J. HAY and SHANNON M. HAY had

actual and constructive knowledge of Defendant TJH’s dangerous propensity and discriminatory

animus towards females but failed to supervise and/or restrain Defendant TJH from conspiring to

deprive Plaintiff of equal protection of the laws and/or equal privileges and immunities under the

laws and also from acting in furtherance of the conspiracy.

       80.     Upon information and belief, on or about August 24, 2014, Defendant BA was a

minor under the care of Defendants LOUIS B. APPLEBAUM and JULIE D. APPLEBAUM.

       81.     Upon information and belief, LOUIS B. APPLEBAUM and JULIE D.

APPLEBAUM had actual and constructive knowledge of Defendant BA’s dangerous propensity

and discriminatory animus towards females but failed to supervise and/or restrain Defendant BA

from conspiring to deprive Plaintiff of equal protection of the laws and/or equal privileges and

immunities under the laws and also from acting in furtherance of the conspiracy.

       82.     Furthermore, upon information and belief, Defendants LOUIS B. APPLEBAUM,

JULIE D. APPLEBAUM, MICHAEL S. RUSSELL, ANDREA T. RUSSELL, ROBERT G.




                                               11                                  CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 12 of 63




NOVITSKY, ALICIA M. NOVITSKY, TIMOTHY J. HAY, and/or SHANNON M. HAY

furnished alcoholic beverages to Defendants AR, MJN, TJH, and BA, who were minors.

       83.     Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and BA.

       84.     Upon information and belief, Defendants LOUIS B. APPLEBAUM, JULIE D.

APPLEBAUM, MICHAEL S. RUSSELL, ANDREA T. RUSSELL, ROBERT G. NOVITSKY,

ALICIA M. NOVITSKY, TIMOTHY J. HAY, and/or SHANNON M. HAY, knowingly caused

such intoxication or impairment of ability by unlawfully furnishing to or unlawfully assisting in

procuring alcoholic beverages for such person with knowledge or reasonable cause to believe

that Defendants AR, MJN, TJH, and BA were under the age of twenty-one.

                     AS AND FOR A FIRST CAUSE OF ACTION
               FOR CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
                           UNDER 42 U.S. CODE § 1985(3)
                     (against Defendants AR, MJN, TJH, and BA)

       85.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       86.     Defendants AR, MJN, TJH, and BA conspired to deprive Plaintiff of the equal

protection of the laws, to injure Plaintiff’s person and property, and to deprive Plaintiff of having

and exercising her rights and privileges as a citizen of the United States.

       87.     Defendants AR, MJN, TJH, and BA conspired against Plaintiff based on

Plaintiff’s gender, and the conspiracy was aimed at harming and interfering with Plaintiff’s

protected rights.

       88.     Defendants AR, MJN, TJH, and BA acted in furtherance of the conspiracy and

sexually assaulted and raped Plaintiff in BA’s house.



                                                  12                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 13 of 63




        89.     As a direct and proximate result of Defendants AR, MJN, TJH, and BA’s

conspiracy to deprive Plaintiff of the equal protection of the laws, and/or of equal privileges and

immunities under the laws, Plaintiff was physically injured, disabled, permanently scarred,

caused to be greatly humiliated, injured in her person and reputation, caused to incur attorneys’

fees, medical expenses, associated legal expenses, and other special damages, and has suffered

great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not

less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

fees.

                     AS AND FOR A SECOND CAUSE OF ACTION
                 FOR VIOLATION OF 18 U.S.C. § 2255 (“MASHA’S LAW”)
                              (against Defendant AR)

        90.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        91.     18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides that any

person who is a victim of a violation of 18 U.S.C. § 2252 and who suffers personal injury as a

result of such violation shall recover the actual damages such person sustains or liquidated

damages in the amount of $150,000.00 per pornographic photo obtained and/or maintained in

violation of federal law, and the cost of the action, including reasonable attorney’s fees and other

litigation costs reasonably incurred.

        92.     Upon information and belief, Defendant AR violated the federal child

pornography laws found at 18 U.S.C. § 2252.

        93.     Upon information and belief, Plaintiff suffered personal injury as a result of

Defendants’ violation of 18 U.S.C. § 2252.




                                                      13                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 14 of 63




        94.     Under 18 U.S.C. § 2255, victims of child pornography crimes under 18 U.S.C. §

2252 may recover the actual damages the victim sustained or liquidated damages in the amount

of $150,000.00 per pornographic photo obtained and/or maintained in violation of federal law,

and the costs of the action, including reasonable attorney’s fees and other litigation costs

reasonably incurred, along with punitive damages and other preliminary and equitable relief that

the Court deems to be appropriate.

                      AS AND FOR A THIRD CAUSE OF ACTION
                 FOR VIOLATION OF 18 U.S.C. § 2255 (“MASHA’S LAW”)
                              (against Defendant MJN)

        95.     Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        96.     18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides that any

person who is a victim of a violation of 18 U.S.C. § 2252 and who suffers personal injury as a

result of such violation shall recover the actual damages such person sustains or liquidated

damages in the amount of $150,000.00 per pornographic photo obtained and/or maintained in

violation of federal law, and the cost of the action, including reasonable attorney’s fees and other

litigation costs reasonably incurred.

        97.     Upon information and belief, Defendant MJN violated the federal child

pornography laws found at 18 U.S.C. § 2252.

        98.     Upon information and belief, Plaintiff suffered personal injury as a result of

Defendants’ violation of 18 U.S.C. § 2252.

        99.     Under 18 U.S.C. § 2255, victims of child pornography crimes under 18 U.S.C. §

2252 may recover the actual damages the victim sustained or liquidated damages in the amount




                                                      14                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 15 of 63




of $150,000.00 per pornographic photo obtained and/or maintained in violation of federal law,

and the costs of the action, including reasonable attorney’s fees and other litigation costs

reasonably incurred, along with punitive damages and other preliminary and equitable relief that

the Court deems to be appropriate.

                     AS AND FOR A FOURTH CAUSE OF ACTION
                 FOR VIOLATION OF 18 U.S.C. § 2255 (“MASHA’S LAW”)
                              (against Defendant TJH)

        100.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        101.    18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides that any

person who is a victim of a violation of 18 U.S.C. § 2252 and who suffers personal injury as a

result of such violation shall recover the actual damages such person sustains or liquidated

damages in the amount of $150,000.00 per pornographic photo obtained and/or maintained in

violation of federal law, and the cost of the action, including reasonable attorney’s fees and other

litigation costs reasonably incurred.

        102.    Upon information and belief, Defendant TJH violated the federal child

pornography laws found at 18 U.S.C. § 2252.

        103.    Upon information and belief, Plaintiff suffered personal injury as a result of

Defendants’ violation of 18 U.S.C. § 2252.

        104.    Under 18 U.S.C. § 2255, victims of child pornography crimes under 18 U.S.C. §

2252 may recover the actual damages the victim sustained or liquidated damages in the amount

of $150,000.00 per pornographic photo obtained and/or maintained in violation of federal law,

and the costs of the action, including reasonable attorney’s fees and other litigation costs




                                                      15                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 16 of 63




reasonably incurred, along with punitive damages and other preliminary and equitable relief that

the Court deems to be appropriate.

                      AS AND FOR A FIFTH CAUSE OF ACTION
                 FOR VIOLATION OF 18 U.S.C. § 2255 (“MASHA’S LAW”)
                              (against Defendant BA)

        105.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        106.    18 U.S.C. § 2255, entitled “Civil Remedy for Personal Injuries,” provides that any

person who is a victim of a violation of 18 U.S.C. § 2252 and who suffers personal injury as a

result of such violation shall recover the actual damages such person sustains or liquidated

damages in the amount of $150,000.00 per pornographic photo obtained and/or maintained in

violation of federal law, and the cost of the action, including reasonable attorney’s fees and other

litigation costs reasonably incurred.

        107.    Upon information and belief, Defendant BA violated the federal child

pornography laws found at 18 U.S.C. § 2252.

        108.    Upon information and belief, Plaintiff suffered personal injury as a result of

Defendants’ violation of 18 U.S.C. § 2252.

        109.    Under 18 U.S.C. § 2255, victims of child pornography crimes under 18 U.S.C. §

2252 may recover the actual damages the victim sustained or liquidated damages in the amount

of $150,000.00 per pornographic photo obtained and/or maintained in violation of federal law,

and the costs of the action, including reasonable attorney’s fees and other litigation costs

reasonably incurred, along with punitive damages and other preliminary and equitable relief that

the Court deems to be appropriate.




                                                      16                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 17 of 63




                         AS AND FOR A SIXTH CAUSE OF ACTION
                              FOR ASSAULT AND BATTERY
                                 (against Defendant AR)

       110.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       111.    Upon information and belief, approximately on or about August 24, 2014,

Defendant AR sexually assaulted and raped Plaintiff.

       112.    Plaintiff did not consent to the harmful and/or offensive touching by Defendant

AR.

       113.    As a result of the aforementioned actions of Defendant AR, Plaintiff suffered

physical and emotional injuries.

       114.    Defendant AR’s actions were intentionally, recklessly, and/or negligently done to

intimidate and did cause physical pain and emotional distress to Plaintiff.

       115.    As a direct and proximate result of Defendant AR’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  17                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 18 of 63




                      AS AND FOR A SEVENTH CAUSE OF ACTION
                            FOR ASSAULT AND BATTERY
                               (against Defendant MJN)

       116.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       117.    Upon information and belief, approximately on or about August 24, 2014,

Defendant MJN sexually assaulted and raped Plaintiff.

       118.    Plaintiff did not consent to the harmful and/or offensive touching by Defendant

MJN.

       119.    As a result of the aforementioned actions of Defendant MJN, Plaintiff suffered

physical and emotional injuries.

       120.    Defendant MJN’s actions were intentionally, recklessly, and/or negligently done

to intimidate and did cause physical pain and emotional distress to Plaintiff.

       121.    As a direct and proximate result of Defendant MJN,’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  18                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 19 of 63




                      AS AND FOR AN EIGHTH CAUSE OF ACTION
                            FOR ASSAULT AND BATTERY
                               (against Defendant TJH)

       122.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       123.    Upon information and belief, approximately on or about August 24, 2014,

Defendant TJH sexually assaulted and raped Plaintiff.

       124.    Plaintiff did not consent to the harmful and/or offensive touching by Defendant

TJH.

       125.    As a result of the aforementioned actions of Defendant TJH, Plaintiff suffered

physical and emotional injuries.

       126.    Defendant TJH’s actions were intentionally, recklessly, and/or negligently done to

intimidate and did cause physical pain and emotional distress to Plaintiff.

       127.    As a direct and proximate result of Defendant TJH’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  19                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 20 of 63




                        AS AND FOR A NINTH CAUSE OF ACTION
                             FOR ASSAULT AND BATTERY
                                 (against Defendant BA)

       128.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       129.    Upon information and belief, approximately on or about August 24, 2014,

Defendant BA sexually assaulted and raped Plaintiff.

       130.    Plaintiff did not consent to the harmful and/or offensive touching by Defendant

BA.

       131.    As a result of the aforementioned actions of Defendant BA, Plaintiff suffered

physical and emotional injuries.

       132.    Defendant BA’s actions were intentionally, recklessly, and/or negligently done to

intimidate and did cause physical pain and emotional distress to Plaintiff.

       133.    As a direct and proximate result of Defendant BA’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  20                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 21 of 63




                     AS AND FOR A TENTH CAUSE OF ACTION
              FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (against Defendant AR)

       134.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       135.    Defendant AR, in his sexual assault and rape of Plaintiff, acted with extreme and

outrageous conduct that would shock the conscience of a reasonable person, when he brutally

sexually abused and raped Plaintiff. This conduct was atrocious and transcended all bounds of

decency, such that this conduct would be utterly intolerable in a civilized society.

       136.    Plaintiff suffered severe emotional distress, including severe mental anguish, due

to Defendant AR’s intentional and/or reckless, extreme, and/or outrageous conduct.

       137.    As a direct and proximate result of Defendant AR’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.

                   AS AND FOR AN ELEVENTH CAUSE OF ACTION
              FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             (against Defendant MJN)

       138.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.




                                                  21                                   CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 22 of 63




       139.    Defendant MJN, in his sexual assault and rape of Plaintiff, acted with extreme and

outrageous conduct that would shock the conscience of a reasonable person, when he brutally

sexually abused and raped Plaintiff. This conduct was atrocious and transcended all bounds of

decency, such that this conduct would be utterly intolerable in a civilized society.

       140.    Plaintiff suffered severe emotional distress, including severe mental anguish, due

to Defendant MJN’s intentional and/or reckless, extreme, and/or outrageous conduct.

       141.    As a direct and proximate result of Defendant MJN’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.

                     AS AND FOR A TWELTH CAUSE OF ACTION
              FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (against Defendant TJH)

       142.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       143.    Defendants TJH, in his sexual assault and rape of Plaintiff, acted with extreme

and outrageous conduct that would shock the conscience of a reasonable person, when he

brutally sexually abused and raped Plaintiff. This conduct was atrocious and transcended all

bounds of decency, such that this conduct would be utterly intolerable in a civilized society.

       144.    Plaintiff suffered severe emotional distress, including severe mental anguish, due

to Defendant TJH’s intentional and/or reckless, extreme, and/or outrageous conduct.




                                                  22                                   CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 23 of 63




       145.    As a direct and proximate result of Defendant TJH’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.

                   AS AND FOR A THIRTEENTH CAUSE OF ACTION
              FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               (against Defendant BA)

       146.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       147.    Defendant BA, in his sexual assault and rape of Plaintiff, acted with extreme and

outrageous conduct that would shock the conscience of a reasonable person, when he brutally

sexually abused and raped Plaintiff. This conduct was atrocious and transcended all bounds of

decency, such that this conduct would be utterly intolerable in a civilized society.

       148.    Plaintiff suffered severe emotional distress, including severe mental anguish, due

to Defendant BA’s intentional and/or reckless, extreme, and/or outrageous conduct.

       149.    As a direct and proximate result of Defendant BA’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  23                                   CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 24 of 63




                  AS AND FOR A FOURTEENTH CAUSE OF ACTION
               FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                              (against Defendant AR)

        150.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        151.    Defendant AR, in his sexual harassment, assault, molestation, abuse, and

exploitation of Plaintiff, acted with extreme, reckless and outrageous conduct that would shock

the conscious of a reasonable person, when he repeatedly sexually harassed, assaulted, molested,

abused, and exploited Plaintiff.

        152.    Defendant AR’s conducts were atrocious and transcended all bounds of decency,

such that this conduct would be utterly intolerable in a civilized society.

        153.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                    AS AND FOR A FIFTEENTH CAUSE OF ACTION
               FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                              (against Defendant MJN)

        154.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        155.    Defendant MJN, in his sexual harassment, assault, molestation, abuse, and

exploitation of Plaintiff, acted with extreme, reckless and outrageous conduct that would shock




                                                      24                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 25 of 63




the conscious of a reasonable person, when he repeatedly sexually harassed, assaulted, molested,

abused, and exploited Plaintiff.

        156.    Defendant MJN’s conducts were atrocious and transcended all bounds of

decency, such that this conduct would be utterly intolerable in a civilized society.

        157.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                   AS AND FOR A SIXTEENTH CAUSE OF ACTION
               FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                             (against Defendant TJH)

        158.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        159.    Defendant TJH, in his sexual harassment, assault, molestation, abuse, and

exploitation of Plaintiff, acted with extreme, reckless and outrageous conduct that would shock

the conscious of a reasonable person, when he repeatedly sexually harassed, assaulted, molested,

abused, and exploited Plaintiff.

        160.    Defendant TJH’s conducts were atrocious and transcended all bounds of decency,

such that this conduct would be utterly intolerable in a civilized society.

        161.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and




                                                      25                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 26 of 63




other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                  AS AND FOR A SEVENTEENTH CAUSE OF ACTION
               FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                              (against Defendant BA)

        162.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        163.    Defendant BA, in his sexual harassment, assault, molestation, abuse, and

exploitation of Plaintiff, acted with extreme, reckless and outrageous conduct that would shock

the conscious of a reasonable person, when he repeatedly sexually harassed, assaulted, molested,

abused, and exploited Plaintiff.

        164.    Defendant BA’s conducts were atrocious and transcended all bounds of decency,

such that this conduct would be utterly intolerable in a civilized society.

        165.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                   AS AND FOR AN EIGHTEENTH CAUSE OF ACTION
                                FOR NEGLIGENCE
                               (against Defendant AR)

        166.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.




                                                      26                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 27 of 63




        167.   On or about August 24, 2014, Plaintiff was raped by Defendant AR at BA’s

residence, located in Victor, New York.

        168.   Defendant AR permitted and/or intentionally failed and/or neglected to prevent

the negligent and/or grossly negligent conduct and/or allowed other tortious conduct by

Defendants herein and, further, allowed the acts of omission and/or commission and/or any or all

of the allegations set forth in this Complaint to occur.

        169.   The aforesaid occurrence was caused wholly and solely by reason of the

negligence of Defendant AR and without any fault or negligence on the part of Plaintiff

contributing thereto.

        170.   Defendant AR’s conduct was wanton, reckless, malicious, and/or exhibited a

gross indifference to, and a callous disregard for, the safety and rights of Plaintiff, which

amounted to conduct equivalent to criminality.

        171.   Defendant AR’s willful, wanton, grossly negligent, and/or negligent act(s) of

commission and/or omission resulted directly and/or proximately in the damages set forth herein

at length.

        172.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).




                                                  27                             CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 28 of 63




                    AS AND FOR A NINETEENTH CAUSE OF ACTION
                                 FOR NEGLIGENCE
                               (against Defendant MJN)

        173.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        174.    On or about August 24, 2014, Plaintiff was raped by Defendant MJN at BA’s

residence, located in Victor, New York.

        175.    Defendant MJN permitted and/or intentionally failed and/or neglected to prevent

the negligent and/or grossly negligent conduct and/or allowed other tortious conduct by

Defendants herein and, further, allowed the acts of omission and/or commission and/or any or all

of the allegations set forth in this Complaint to occur.

        176.    The aforesaid occurrence was caused wholly and solely by reason of the

negligence of Defendant MJN and without any fault or negligence on the part of Plaintiff

contributing thereto.

        177.    Defendant MJN’s conduct was wanton, reckless, malicious, and/or exhibited a

gross indifference to, and a callous disregard for, the safety and rights of Plaintiff, which

amounted to conduct equivalent to criminality.

        178.    Defendant MJN’s willful, wanton, grossly negligent, and/or negligent act(s) of

commission and/or omission resulted directly and/or proximately in the damages set forth herein

at length.

        179.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and




                                                      28                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 29 of 63




other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                     AS AND FOR A TWENTIETH CAUSE OF ACTION
                                  FOR NEGLIGENCE
                                (against Defendant TJH)

        180.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        181.    On or about August 24, 2014, Plaintiff was raped by Defendant TJH at BA’s

residence, located in Victor, New York.

        182.    Defendant TJH permitted and/or intentionally failed and/or neglected to prevent

the negligent and/or grossly negligent conduct and/or allowed other tortious conduct by

Defendants herein and, further, allowed the acts of omission and/or commission and/or any or all

of the allegations set forth in this Complaint to occur.

        183.    The aforesaid occurrence was caused wholly and solely by reason of the

negligence of Defendant TJH and without any fault or negligence on the part of Plaintiff

contributing thereto.

        184.    Defendant TJH’s conduct was wanton, reckless, malicious, and/or exhibited a

gross indifference to, and a callous disregard for, the safety and rights of Plaintiff, which

amounted to conduct equivalent to criminality.

        185.    Defendant TJH’s willful, wanton, grossly negligent, and/or negligent act(s) of

commission and/or omission resulted directly and/or proximately in the damages set forth herein

at length.




                                                      29                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 30 of 63




        186.    As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

                   AS AND FOR A TWENTY-FIRST CAUSE OF ACTION
                                 FOR NEGLIGENCE
                                (against Defendant BA)

        187.    Plaintiff repeats, realleges, and reiterates each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously with the same force and

effect as if more fully set forth at length herein.

        188.    On or about August 24, 2014, Plaintiff was raped by Defendant BA at BA’s

residence, located in Victor, New York.

        189.    Defendant BA permitted and/or intentionally failed and/or neglected to prevent

the negligent and/or grossly negligent conduct and/or allowed other tortious conduct by

Defendants herein and, further, allowed the acts of omission and/or commission and/or any or all

of the allegations set forth in this Complaint to occur.

        190.    The aforesaid occurrence was caused wholly and solely by reason of the

negligence of Defendant BA and without any fault or negligence on the part of Plaintiff

contributing thereto.

        191.    Defendant BA’s conduct was wanton, reckless, malicious, and/or exhibited a

gross indifference to, and a callous disregard for, the safety and rights of Plaintiff, which

amounted to conduct equivalent to criminality.




                                                      30                            CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 31 of 63




        192.     Defendant BA’s willful, wanton, grossly negligent, and/or negligent act(s) of

commission and/or omission resulted directly and/or proximately in the damages set forth herein

at length.

        193.     As a result of the above-described conduct, Plaintiff was physically injured,

disabled, permanently scarred, caused to be greatly humiliated, injured in her person and

reputation, caused to incur attorneys’ fees, medical expenses, associated legal expenses, and

other special damages, and has suffered great pain and mental anguish, all to Plaintiff’s damage

in a sum to be provided at trial but not less than TEN MILLION DOLLARS ($10,000,000.00).

            AS AND FOR A TWENTY-SECOND CAUSE OF ACTION
 FOR BIAS-RELATED VIOLENCE UNDER NEW YORK CIVIL RIGHTS LAW § 79-N
                          (against Defendant AR)

        194.     Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

        195.     The aforementioned actions of Defendants were motivated by bias towards the

female gender.

        196.     Defendant AR intentionally selected Plaintiff for harm and caused physical injury

in whole or in substantial part because of his belief or perception regarding Plaintiff’s gender.

        197.     As a result of the aforementioned actions of Defendant AR, Plaintiff suffered

severe physical and emotional injuries.

        198.     Defendant AR’s actions against Plaintiff constitutes bias-related violence under

N.Y. Civ. Rights L. § 79-N.

        199.     As a direct and proximate result of Defendant AR’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly




                                                  31                                 CA/D237106/FL3046
           Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 32 of 63




humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.

            AS AND FOR A TWENTY-THIRD CAUSE OF ACTION
 FOR BIAS-RELATED VIOLENCE UNDER NEW YORK CIVIL RIGHTS LAW § 79-N
                        (against Defendant MJN)

          200.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

          201.   The aforementioned actions of Defendants were motivated by bias towards the

female gender.

          202.   Defendant MJN intentionally selected Plaintiff for harm and caused physical

injury in whole or in substantial part because of his belief or perception regarding Plaintiff’s

gender.

          203.   As a result of the aforementioned actions of Defendant MJN, Plaintiff suffered

severe physical and emotional injuries.

          204.   Defendant MJN’s actions against Plaintiff constitutes bias-related violence under

N.Y. Civ. Rights L. § 79-N.

          205.   As a direct and proximate result of Defendant MJN’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and




                                                  32                                 CA/D237106/FL3046
           Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 33 of 63




mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.

            AS AND FOR A TWENTY-FOURTH CAUSE OF ACTION
 FOR BIAS-RELATED VIOLENCE UNDER NEW YORK CIVIL RIGHTS LAW § 79-N
                          (against Defendant TJH)

          206.   Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

          207.   The aforementioned actions of Defendants were motivated by bias towards the

female gender.

          208.   Defendant TJH intentionally selected Plaintiff for harm and caused physical

injury in whole or in substantial part because of his belief or perception regarding Plaintiff’s

gender.

          209.   As a result of the aforementioned actions of Defendant TJH, Plaintiff suffered

severe physical and emotional injuries.

          210.   Defendant TJH’s actions against Plaintiff constitutes bias-related violence under

N.Y. Civ. Rights L. § 79-N.

          211.   As a direct and proximate result of Defendant TJH’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  33                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 34 of 63




            AS AND FOR A TWENTY-FIFTH CAUSE OF ACTION
 FOR BIAS-RELATED VIOLENCE UNDER NEW YORK CIVIL RIGHTS LAW § 79-N
                         (against Defendant BA)

       212.      Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       213.      The aforementioned actions of Defendants were motivated by bias towards the

female gender.

       214.      Defendant BA intentionally selected Plaintiff for harm and caused physical injury

in whole or in substantial part because of his belief or perception regarding Plaintiff’s gender.

       215.      As a result of the aforementioned actions of Defendant BA, Plaintiff suffered

severe physical and emotional injuries.

       216.      Defendant BA’s actions against Plaintiff constitutes bias-related violence under

N.Y. Civ. Rights L. § 79-N.

       217.      As a direct and proximate result of Defendant BA’s intentional and malicious

actions, Plaintiff was physically injured, disabled, permanently scarred, caused to be greatly

humiliated, injured in her person and reputation, caused to incur attorneys’ fees, medical

expenses, associated legal expenses, and other special damages, and has suffered great pain and

mental anguish, all to Plaintiff’s damage in a sum to be provided at trial but not less than TEN

MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees.




                                                  34                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 35 of 63




                  AS AND FOR A TWENTY-SIXTH CAUSE OF ACTION
                    FOR FAILURE TO SUPERVISE AND RESTRAIN
                       (against Defendant MICHAEL S. RUSSELL)

       218.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       219.    Defendant MICHAEL S. RUSSELL, as parent and/or guardian of Defendant AR,

was responsible for supervising, controlling, overseeing, and monitoring Defendant AR.

       220.    Upon information and belief, Defendant MICHAEL S. RUSSELL intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant AR.

       221.    Upon information and belief, Defendant MICHAEL S. RUSSELL had actual and

constructive knowledge of Defendant AR’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       222.    Upon information and belief, Defendant MICHAEL S. RUSSELL was aware that

Defendant AR was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       223.    Upon information and belief, Defendant MICHAEL S. RUSSELL was aware that

Defendant AR will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.

       224.    Upon information and belief, Defendant MICHAEL S. RUSSELL failed to

adequately restrain Defendant AR from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       225.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur




                                                  35                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 36 of 63




attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A TWENTY-SEVENTH CAUSE OF ACTION
                       FOR FAILURE TO SUPERVISE AND RESTRAIN
                         (against Defendant ANDREA T. RUSSELL)

       226.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       227.    Defendant ANDREA T. RUSSELL, as parent and/or guardian of Defendant AR,

was responsible for supervising, controlling, overseeing, and monitoring Defendant AR.

       228.    Upon information and belief, Defendant ANDREA T. RUSSELL intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant AR.

       229.    Upon information and belief, Defendant ANDREA T. RUSSELL had actual and

constructive knowledge of Defendant AR’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       230.    Upon information and belief, Defendant ANDREA T. RUSSELL was aware that

Defendant AR was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       231.    Upon information and belief, Defendant ANDREA T. RUSSELL was aware that

Defendant AR will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.




                                                  36                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 37 of 63




       232.    Upon information and belief, Defendant ANDREA T. RUSSELL failed to

adequately restrain Defendant AR from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       233.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A TWENTY-EIGHTH CAUSE OF ACTION
                      FOR FAILURE TO SUPERVISE AND RESTRAIN
                        (against Defendant ROBERT G. NOVITSKY)

       234.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       235.    Defendant ROBERT G. NOVITSKY, as parent and/or guardian of Defendant

MJN, was responsible for supervising, controlling, overseeing, and monitoring Defendant MJN.

       236.    Upon information and belief, Defendant ROBERT G. NOVITSKY intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant MJN.

       237.    Upon information and belief, Defendant ROBERT G. NOVITSKY had actual and

constructive knowledge of Defendant MJN’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.




                                                  37                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 38 of 63




       238.    Upon information and belief, Defendant ROBERT G. NOVITSKY was aware

that Defendant MJN was conspiring to deprive Plaintiff of equal protection of the laws and/or

equal privileges and immunities under the laws.

       239.    Upon information and belief, Defendant ROBERT G. NOVITSKY was aware

that Defendant MJN will act in furtherance of his conspiracy to deprive Plaintiff of equal

protection of the laws and/or equal privileges and immunities under the laws.

       240.    Upon information and belief, Defendant ROBERT G. NOVITSKY failed to

adequately restrain Defendant MJN from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       241.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A TWENTY-NINTH CAUSE OF ACTION
                     FOR FAILURE TO SUPERVISE AND RESTRAIN
                        (against Defendant ALICIA M. NOVITSKY)

       242.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       243.    Defendant ALICIA M. NOVITSKY, as parent and/or guardian of Defendant

MJN, was responsible for supervising, controlling, overseeing, and monitoring Defendant MJN.




                                                  38                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 39 of 63




       244.    Upon information and belief, Defendant ALICIA M. NOVITSKY intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant MJN.

       245.    Upon information and belief, Defendant ALICIA M. NOVITSKY had actual and

constructive knowledge of Defendant MJN’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       246.    Upon information and belief, Defendant ALICIA M. NOVITSKY was aware that

Defendant MJN was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       247.    Upon information and belief, Defendant ALICIA M. NOVITSKY was aware that

Defendant MJN will act in furtherance of his conspiracy to deprive Plaintiff of equal protection

of the laws and/or equal privileges and immunities under the laws.

       248.    Upon information and belief, Defendant ALICIA M. NOVITSKY failed to

adequately restrain Defendant MJN from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       249.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.




                                                39                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 40 of 63




                     AS AND FOR A THIRTIETH CAUSE OF ACTION
                     FOR FAILURE TO SUPERVISE AND RESTRAIN
                          (against Defendant TIMOTHY J. HAY)

       250.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       251.    Defendant TIMOTHY J. HAY, as parent and/or guardian of Defendant TJH, was

responsible for supervising, controlling, overseeing, and monitoring Defendant TJH.

       252.    Upon information and belief, Defendant TIMOTHY J. HAY intentionally failed

to adequately supervise, control, oversee, and/or monitor Defendant TJH.

       253.    Upon information and belief, Defendant TIMOTHY J. HAY had actual and

constructive knowledge of Defendant TJH’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       254.    Upon information and belief, Defendant TIMOTHY J. HAY was aware that

Defendant TJH was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       255.    Upon information and belief, Defendant TIMOTHY J. HAY was aware that

Defendant TJH will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.

       256.    Upon information and belief, Defendant TIMOTHY J. HAY failed to adequately

restrain Defendant TJH from acting in furtherance of his conspiracy to deprive Plaintiff of equal

protection of the laws and/or equal privileges and immunities under the laws.

       257.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur




                                                  40                                CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 41 of 63




attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A THIRTY-FIRST CAUSE OF ACTION
                    FOR FAILURE TO SUPERVISE AND RESTRAIN
                        (against Defendant SHANNON M. HAY)

       258.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       259.    Defendant SHANNON M. HAY, as parent and/or guardian of Defendant TJH,

was responsible for supervising, controlling, overseeing, and monitoring Defendant TJH.

       260.    Upon information and belief, Defendant SHANNON M. HAY intentionally failed

to adequately supervise, control, oversee, and/or monitor Defendant TJH.

       261.    Upon information and belief, Defendant SHANNON M. HAY had actual and

constructive knowledge of Defendant TJH’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       262.    Upon information and belief, Defendant SHANNON M. HAY was aware that

Defendant TJH was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       263.    Upon information and belief, Defendant SHANNON M. HAY was aware that

Defendant TJH will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.




                                                  41                                CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 42 of 63




       264.    Upon information and belief, Defendant SHANNON M. HAY failed to

adequately restrain Defendant TJH from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       265.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A THIRTY-SECOND CAUSE OF ACTION
                      FOR FAILURE TO SUPERVISE AND RESTRAIN
                        (against Defendant LOUIS B. APPLEBAUM)

       266.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       267.    Defendant LOUIS B. APPLEBAUM, as parent and/or guardian of Defendant BA,

was responsible for supervising, controlling, overseeing, and monitoring Defendant BA.

       268.    Upon information and belief, Defendant LOUIS B. APPLEBAUM intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant BA.

       269.    Upon information and belief, Defendant LOUIS B. APPLEBAUM had actual and

constructive knowledge of Defendant BA’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.




                                                  42                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 43 of 63




       270.    Upon information and belief, Defendant LOUIS B. APPLEBAUM was aware that

Defendant BA was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       271.    Upon information and belief, Defendant LOUIS B. APPLEBAUM was aware that

Defendant BA will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.

       272.    Upon information and belief, Defendant LOUIS B. APPLEBAUM failed to

adequately restrain Defendant BA from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       273.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A THIRTY-THIRD CAUSE OF ACTION
                     FOR FAILURE TO SUPERVISE AND RESTRAIN
                       (against Defendant JULIE D. APPLEBAUM)

       274.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       275.    Defendant JULIE D. APPLEBAUM, as parent and/or guardian of Defendant BA,

was responsible for supervising, controlling, overseeing, and monitoring Defendant BA.




                                                  43                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 44 of 63




       276.    Upon information and belief, Defendant JULIE D. APPLEBAUM intentionally

failed to adequately supervise, control, oversee, and/or monitor Defendant BA.

       277.    Upon information and belief, Defendant JULIE D. APPLEBAUM had actual and

constructive knowledge of Defendant BA’s dangerous propensity and discriminatory animus

towards individuals of certain sexual orientation.

       278.    Upon information and belief, Defendant JULIE D. APPLEBAUM was aware that

Defendant BA was conspiring to deprive Plaintiff of equal protection of the laws and/or equal

privileges and immunities under the laws.

       279.    Upon information and belief, Defendant JULIE D. APPLEBAUM was aware that

Defendant BA will act in furtherance of his conspiracy to deprive Plaintiff of equal protection of

the laws and/or equal privileges and immunities under the laws.

       280.    Upon information and belief, Defendant JULIE D. APPLEBAUM failed to

adequately restrain Defendant BA from acting in furtherance of his conspiracy to deprive

Plaintiff of equal protection of the laws and/or equal privileges and immunities under the laws.

       281.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.




                                                44                                 CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 45 of 63




             AS AND FOR A THIRTY-FOURTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                  (against Defendant MICHAEL S. RUSSELL)

       282.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       283.    Upon information and belief, Defendant MICHAEL S. RUSSELL furnished

alcoholic beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       284.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       285.    Upon information and belief, Defendant MICHAEL S. RUSSELL, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully

assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.

       286.    Defendant MICHAEL S. RUSSELL’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and/or BA’s intoxication.

       287.    The negligence of Defendant MICHAEL S. RUSSELL was a proximate cause of

the injuries to Plaintiff and the resultant damages.

       288.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial




                                                  45                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 46 of 63




but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

              AS AND FOR A THIRTY-FIFTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                   (against Defendant ANDREA T. RUSSELL)

       289.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       290.    Upon information and belief, Defendant ANDREA T. RUSSELL furnished

alcoholic beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       291.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       292.    Upon information and belief, Defendant ANDREA T. RUSSELL, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully

assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.

       293.    Defendant ANDREA T. RUSSELL’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and/or BA’s intoxication.

       294.    The negligence of Defendant ANDREA T. RUSSELL was a proximate cause of

the injuries to Plaintiff and the resultant damages.

       295.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has




                                                  46                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 47 of 63




suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

              AS AND FOR A THIRTY-SIXTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                  (against Defendant ROBERT G. NOVITSKY)

       296.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       297.    Upon information and belief, Defendant ROBERT G. NOVITSKY furnished

alcoholic beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       298.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       299.    Upon information and belief, Defendant ROBERT G. NOVITSKY, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully

assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.

       300.    Defendant ROBERT G. NOVITSKY’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and/or BA’s intoxication.

       301.    The negligence of Defendant ROBERT G. NOVITSKY was a proximate cause of

the injuries to Plaintiff and the resultant damages.

       302.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur




                                                  47                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 48 of 63




attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

            AS AND FOR A THIRTY-SEVENTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                  (against Defendant ALICIA M. NOVITSKY)

       303.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       304.    Upon information and belief, Defendant ALICIA M. NOVITSKY furnished

alcoholic beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       305.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       306.    Upon information and belief, Defendant ALICIA M. NOVITSKY, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully

assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.

       307.    Defendant ALICIA M. NOVITSKY’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and/or BA’s intoxication.

       308.    The negligence of Defendant ALICIA M. NOVITSKY was a proximate cause of

the injuries to Plaintiff and the resultant damages.




                                                  48                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 49 of 63




       309.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

             AS AND FOR A THIRTY-EIGHTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                    (against Defendant TIMOTHY J. HAY)

       310.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       311.    Upon information and belief, Defendant TIMOTHY J. HAY furnished alcoholic

beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       312.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       313.    Upon information and belief, Defendant TIMOTHY J. HAY, knowingly caused

such intoxication or impairment of ability by unlawfully furnishing to or unlawfully assisting in

procuring alcoholic beverages for such person with knowledge or reasonable cause to believe

that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.

       314.    Defendant TIMOTHY J. HAY’s furnishing of alcoholic beverages to Defendants

AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause of

Defendants AR, MJN, TJH, and/or BA’s intoxication.




                                                  49                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 50 of 63




       315.    The negligence of Defendant TIMOTHY J. HAY was a proximate cause of the

injuries to Plaintiff and the resultant damages.

       316.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

              AS AND FOR A THIRTY-NINTH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                    (against Defendant SHANNON M. HAY)

       317.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       318.    Upon information and belief, Defendant SHANNON M. HAY furnished alcoholic

beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       319.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and/or BA.

       320.    Upon information and belief, Defendant SHANNON M. HAY, knowingly caused

such intoxication or impairment of ability by unlawfully furnishing to or unlawfully assisting in

procuring alcoholic beverages for such person with knowledge or reasonable cause to believe

that Defendants AR, MJN, TJH, and/or BA were under the age of twenty-one.




                                                   50                              CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 51 of 63




       321.    Defendant SHANNON M. HAY’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and/or BA’s intoxication.

       322.    The negligence of Defendant SHANNON M. HAY was a proximate cause of the

injuries to Plaintiff and the resultant damages.

       323.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

               AS AND FOR A FORTIETH CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                  (against Defendant LOUIS B. APPLEBAUM)

       324.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       325.    Upon information and belief, Defendant LOUIS B. APPLEBAUM furnished

alcoholic beverages to Defendants AR, MJN, TJH, and/or BA, who were minors.

       326.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and BA.

       327.    Upon information and belief, Defendant LOUIS B. APPLEBAUM, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully




                                                   51                              CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 52 of 63




assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and BA were under the age of twenty-one.

       328.    Defendant LOUIS B. APPLEBAUM’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and/or BA under such conditions was negligent and proximate cause

of Defendants AR, MJN, TJH, and BA’s intoxication.

       329.    The negligence of Defendant LOUIS B. APPLEBAUM was a proximate cause of

the injuries to Plaintiff and the resultant damages.

       330.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

              AS AND FOR A FORTY-FIRST CAUSE OF ACTION
       VIOLATION OF NEW YORK GENERAL OBLIGATIONS LAW § 11-100
                  (against Defendant JULIE D. APPLEBAUM)

       331.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       332.    Upon information and belief, Defendant JULIE D. APPLEBAUM furnished

alcoholic beverages to Defendants AR, MJN, TJH, and BA, who were minors.

       333.    Upon information and belief, Plaintiff was injured by reason of intoxication or

impairment of ability of Defendants AR, MJN, TJH, and BA.




                                                  52                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 53 of 63




       334.    Upon information and belief, Defendant JULIE D. APPLEBAUM, knowingly

caused such intoxication or impairment of ability by unlawfully furnishing to or unlawfully

assisting in procuring alcoholic beverages for such person with knowledge or reasonable cause to

believe that Defendants AR, MJN, TJH, and BA were under the age of twenty-one.

       335.    Defendant JULIE D. APPLEBAUM’s furnishing of alcoholic beverages to

Defendants AR, MJN, TJH, and BA under such conditions was negligent and proximate cause of

Defendants AR, MJN, TJH, and BA’s intoxication.

       336.    The negligence of Defendant JULIE D. APPLEBAUM was a proximate cause of

the injuries to Plaintiff and the resultant damages.

       337.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A FORTY-SECOND CAUSE OF ACTION
                              FALSE IMPRISONMENT
                                (against Defendant AR)

       338.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       339.    The detention and false imprisonment of Plaintiff by Defendant AR was unlawful,

willful, and without the consent of Plaintiff.




                                                  53                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 54 of 63




       340.    The actions of Defendant AR were intentionally, recklessly, and/or negligently

done to intimidate, and did cause emotional distress to Plaintiff.

       341.    The actions of Defendant AR were a proximate cause of the injuries to Plaintiff

and the resultant damages.

       342.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A FORTY-THIRD CAUSE OF ACTION
                             FALSE IMPRISONMENT
                              (against Defendant MJN)

       343.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       344.    The detention and false imprisonment of Plaintiff by Defendant MJN was

unlawful, willful, and without the consent of Plaintiff.

       345.    The actions of Defendant MJN were intentionally, recklessly, and/or negligently

done to intimidate, and did cause emotional distress to Plaintiff.

       346.    The actions of Defendant MJN were a proximate cause of the injuries to Plaintiff

and the resultant damages.

       347.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur




                                                  54                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 55 of 63




attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

                   AS AND FOR A FORTY-FOURTH CAUSE OF ACTION
                              FALSE IMPRISONMENT
                                (against Defendant TJH)

       348.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       349.    The detention and false imprisonment of Plaintiff by Defendant TJH was

unlawful, willful, and without the consent of Plaintiff.

       350.    The actions of Defendant TJH were intentionally, recklessly, and/or negligently

done to intimidate, and did cause emotional distress to Plaintiff.

       351.    The actions of Defendant TJH were a proximate cause of the injuries to Plaintiff

and the resultant damages.

       352.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.




                                                  55                               CA/D237106/FL3046
         Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 56 of 63




                    AS AND FOR A FORTY-FIFTH CAUSE OF ACTION
                              FALSE IMPRISONMENT
                                (against Defendant BA)

       353.    Plaintiff repeats, reiterates, and realleges each and every allegation contained in

those paragraphs of the Complaint marked and numbered previously and/or herein with the same

force and effect as if more fully set forth at length below.

       354.    The detention and false imprisonment of Plaintiff by Defendant BA was unlawful,

willful, and without the consent of Plaintiff.

       355.    The actions of Defendant BA were intentionally, recklessly, and/or negligently

done to intimidate, and did cause emotional distress to Plaintiff.

       356.    The actions of Defendant BA were a proximate cause of the injuries to Plaintiff

and the resultant damages.

       357.    As a proximate result, Plaintiff was physically injured, disabled, permanently

scarred, caused to be greatly humiliated, injured in her person and reputation, caused to incur

attorneys’ fees, medical expenses, associated legal expenses, and other special damages, and has

suffered great pain and mental anguish, all to Plaintiff’s damage in a sum to be provided at trial

but not less than TEN MILLION DOLLARS ($10,000,000.00), plus punitive damages and

attorney’s fees.

       WHEREFORE, Plaintiff, JANE DOE, demands judgment be entered against Defendants

as follows:

       (a)     on the First Cause of Action against Defendants in the amount of TEN MILLION

               DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees;




                                                  56                               CA/D237106/FL3046
 Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 57 of 63




(b)   on the Second Cause of Action against Defendants in the amount of ONE

      HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) per pornographic

      photo obtained/maintained, plus punitive damages and attorney’s fees;

(c)   on the Third Cause of Action against Defendants in the amount of ONE

      HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) per pornographic

      photo obtained/maintained, plus punitive damages and attorney’s fees;

(d)   on the Fourth Cause of Action against Defendants in the amount of ONE

      HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) per pornographic

      photo obtained/maintained, plus punitive damages and attorney’s fees;

(e)   on the Fifth Cause of Action against Defendants in the amount of ONE

      HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) per pornographic

      photo obtained/maintained, plus punitive damages and attorney’s fees;

(f)   on the Sixth Cause of Action against Defendants in the amount of TEN MILLION

      DOLLARS ($10,000,000.00), plus punitive damages and attorney’s fees;

(g)   on the Seventh Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(h)   on the Eighth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(i)   on the Nineth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;




                                      57                                CA/D237106/FL3046
 Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 58 of 63




(j)   on the Tenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(k)   on the Eleventh Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(l)   on the Twelfth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(m)   on the Thirteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(n)   on the Fourteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(o)   on the Fifteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(p)   on the Sixteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(q)   on the Seventeenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(r)   on the Eighteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).




                                   58                             CA/D237106/FL3046
 Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 59 of 63




(s)   on the Nineteenth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(t)   on the Twentieth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(u)   on the Twenty-First Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00).

(v)   on the Twenty-Second Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(w)   on the Twenty-Third Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(x)   on the Twenty-Fourth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(y)   on the Twenty-Fifth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;

(z)   on the Twenty-Sixth Cause of Action against Defendants in the amount of TEN

      MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

      fees;




                                    59                              CA/D237106/FL3046
 Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 60 of 63




(aa)   on the Twenty-Seventh Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(bb)   on the Twenty-Eighth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(cc)   on the Twenty-Ninth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(dd)   on the Thirtieth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(ee)   on the Thirty-First Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(ff)   on the Thirty-Second Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(gg)   on the Thirty-Third Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;




                                     60                               CA/D237106/FL3046
 Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 61 of 63




(hh)   on the Thirty-Fourth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(ii)   on the Thirty-Fifth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(jj)   on the Thirty-Sixth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(kk)   on the Thirty-Seventh Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(ll)   on the Thirty-Eighth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(mm) on the Thirty-Ninth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;

(nn)   on the Fortieth Cause of Action against Defendants in the amount of TEN

       MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

       fees;




                                     61                               CA/D237106/FL3046
       Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 62 of 63




      (oo)   on the Forty-First Cause of Action against Defendants in the amount of TEN

             MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

             fees;

      (a)    on the Forty-Second Cause of Action against Defendants in the amount of TEN

             MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

             fees;

      (pp)   on the Forty-Third Cause of Action against Defendants in the amount of TEN

             MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

             fees;

      (qq)   on the Forty-Fourth Cause of Action against Defendants in the amount of TEN

             MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

             fees;

      (rr)   on the Forty-Fifth Cause of Action against Defendants in the amount of TEN

             MILLION DOLLARS ($10,000,000.00), plus punitive damages and attorney’s

             fees;

      (ss)   for compensatory damages against all Defendants in an amount to be determined

             at trial but in no event less than TEN MILLION DOLLARS ($10,000,000.00);

             and

      (tt)   such other a further relief as the Court deems just and proper.

Dated: Garden City, New York
       April 27, 2021

                                           THE RUSSELL FRIEDMAN LAW GROUP, LLP
                                           Attorneys for Plaintiff

                                    By:    /s/Christopher M. Arzberger
                                           Christopher M. Arzberger



                                              62                               CA/D237106/FL3046
Case 6:21-cv-06353-FPG Document 1 Filed 04/28/21 Page 63 of 63




                            400 Garden City Plaza, Suite 500
                            Garden City, New York 11530
                            Tel: 516.355.9696
                            Email: carzberger@rfriedmanlaw.com




                              63                             CA/D237106/FL3046
